F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           NOV 3 2004
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 CHRISTOPHER E. LONGSTRETH,

          Plaintiff - Appellant,
                                                        No. 04-6160
 v.
                                                  (D.C. No. CV-03-1074-C)
                                                        (W.D. Okla.)
 RON WARD, Director of the
 Oklahoma Department of Corrections,

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.


      Before the Court is an interlocutory appeal from the district court’s denial

of application for a temporary restraining order and preliminary injunction.

Appellant, appearing pro se, alleges Appellee has unreasonably restricted his

access to the prison’s law library and impaired his ability to pursue legal claims.



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
Appellant further alleges that Appellee’s actions were a retaliatory response to

Appellant’s pursuit of his legal claims. The Court has carefully considered the

record in this case, all the pleadings filed in our court, and the district court’s

order below.

      The Constitution affords inmates a right of access to the courts, along with

which comes a duty to provide prisoners with adequate access to law libraries.

Bounds v. Smith, 430 U.S. 817, 828 (1977). However, this right is not absolute.

See Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996) (noting that the

Constitution does not require states to give inmates unlimited access to a law

library). As a result, it is incumbent upon the plaintiff to demonstrate

      that the alleged shortcomings in the library or legal assistance
      program hindered his efforts to pursue a legal claim. He might show,
      for example, that a complaint he prepared was dismissed for failure
      to satisfy some technical requirement which, because of deficiencies
      in the prison’s legal assistance facilities, he could not have known.

Lewis v. Casey, 518 U.S. 343, 351 (1996). In the instant case, Appellant has

simply failed to demonstrate how Appellee’s alleged actions have hindered his

efforts to pursue an actual legal claim; thus he cannot establish a violation of his

right to access the courts under Bounds. Furthermore, because he cannot prove

impermissible restrictions on his library access, Appellant’s claim of retaliation

must also fail.




                                          -2-
      Therefore, we AFFIRM the denial of application for a temporary

restraining order and preliminary injunction on substantially the grounds stated

below.
                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




                                       -3-